—Appeal from (1) an order of the Supreme Court, Nassau County (O’Brien, J.), dated December 21, 1992, and (2) an order and judgment (one paper) of the same court entered March 1, 1993.
Ordered that the appeal from the order is dismissed; and it is further,
*655Ordered that the order and judgment is affirmed, for reasons stated by Justice O’Brien at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the order and judgment (CPLR 5501 [a] [1]). Sullivan, J. P., Balletta, Joy and Altman, JJ., concur.